NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with Fed. R. App. P. 32.1




                     United     States        Court       ofRuleAppeals
                      To be cited only in accordance with Fed. R. App. P.
                          32.1Not   to be cited per Circuit       53
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                    Submitted February 7, 2008∗
                                    Decided February 20, 2008

                                               Before
                                FRANK H. EASTERBROOK, Chief Judge

                                JOEL M. FLAUM, Circuit Judge

                                TERENCE T. EVANS, Circuit Judge



No. 07-3962
                                                                 Appeal from the United
VERONICA VINCENT,                                                States District Court for the
     Plaintiff-Appellant,                                        Northern District of Illinois,
                                                                 Eastern Division.
                v.
                                                                 No. 04 C 7641
CHICAGO ASSOCIATION OF REALTORS, et al.,                         Harry D. Leinenweber, Judge.
     Defendants-Appellees.



                                                Order

        On remand after our prior opinion, Vincent v. City Colleges of Chicago, 485 F.3d
919 (7th Cir. 2007), the district court held a bench trial and found against plaintiff on all
material factual issues. The judge concluded that plaintiff had agreed that the City
Colleges may use the phrase “Smart Foreclosure Buying” without restriction; that the
initials in the course materials were “V.N.” and not “V.V.” as plaintiff had alleged; that
these initials do not refer to a course’s instructor (so there was no false representation);
that as soon as the Association received notice from plaintiff it stopped selling the


∗This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 07-3962                                                                   Page 2



copyrighted materials; and that the phrase “Smart Foreclosure Buying” does not have a
secondary meaning associating it with plaintiff, so that the trademark claim fails.

       Plaintiff does not contend that any of these findings is clearly erroneous. Instead
she says that she was entitled to a jury trial. But neither her complaint nor any other
document filed within 10 days of the last pleading--the time limit established by Fed. R.
Civ. P. 38(b)(1)--demanded a jury trial. Plaintiff did not make that request until trial was
impending. The district court denied the motion as untimely.

        Appellate review of such a decision is deferential, see Lac du Flambeau Band of
Indians v. Stop Treaty Abuse, 991 F.3d 1249, 1254 (7th Cir. 1993), and we conclude that the
district judge did not abuse his discretion. The delay was substantial (about two years
after the last pleading), and a request on the eve of trial exposes the other side to cost
and potential prejudice. As the district judge remarked, “there are important differences
in preparing for a bench trial and a jury trial such as exhibits, witness questioning,
preparing jury instructions and the like.” The only reason that plaintiff offers for her
long delay is that she did not focus on the subject until after the summary-judgment
stage. That is not, however, a justification; the Civil Rules expressly require the decision
to be made early in the case, and a litigant’s disagreement with that approach (or
inattention to the choices that must be made) does not require the court to go along. See
McNeil v. United States, 508 U.S. 106, 113 (1993).

                                                                              AFFIRMED